PEE CURIAM.
While an employee of the Atchison, Topeka, and Santa Fe Rahway Company (Santa Fe), Candido H. Sanchez was seriously injured in Dallas County. Sanchez was a resident of Coleman County and Santa Fe is a foreign corporation with its principal office in Topeka, Kansas. Sanchez sued Santa Fe in Nolan County. Sanchez asserted venue under section 15.037 of the Texas Civil Practice and Remedies Code alleging that Santa Fe had an agency or representative in Nolan County. Santa Fe filed a motion to transfer the ease to Dallas County which the trial court overruled. After a jury trial, the trial court rendered judgment for Sanchez. Relying upon this court’s prior opinion in Ruiz v. Conoco, Inc., 36 Tex.Sup.Ct.J. 412 (Dec. 31, 1992), the court of appeals affirmed. 861 S.W.2d 77.
The court of appeals issued its opinion in this cause on August 26, 1993. Santa Fe filed its motion for rehearing on September 13, 1993. This court issued its new opinion in Ruiz v. Conoco, Inc., 868 S.W.2d 752 (Tex.1993) on September 29, 1993. The court of appeals overruled Santa Fe’s motion for rehearing on September 30, 1993. Apparently, the court of appeals never had the opportunity to consider this cause in light of this court’s new opinion in Ruiz v. Conoco, Inc.
Without addressing the merits, pursuant to Rule 170 of the Texas Rules of Appellate Procedure, a majority of the court grants Santa Fe’s application for writ of error and, without hearing oral argument, reverses the judgment of the court of appeals and remands this cause to the court of appeals for further proceedings.